DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "35" and 36" shown in Figure 2.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "s" for columns and "z" for rows described on Page 9, lines 24-25.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both inhaler and cigarette product.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “58, 59” has been used to designate both housing parts and comb-like interlocking.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following problems.  
The present abstract used the legal phraseology "means" in line 9.
"(Fig. 3)" written below the abstract should be deleted.  
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
The present specification does not have section headings.  
The examiner suggests the applicant to use the same terminology for the corresponding reference number consistently throughout the entire specification for clear understanding.
Page 6, line 27 describes, "The inhaler 10", but the remaining specification describes the reference number 10 as "the cigarette product".  The inhaler and the cigarette product are two different elements, which should be assigned with two different reference numbers.  
The reference number 34 is described as "air flow" and "air stream".  The examiner suggests the applicant to use the same terminology with the reference number consistently throughout the specification.  
Page 7, lines 1-2 describe the reference number 17 for the first time as "a consumable unit".  However, Page 7, line 30 describes, the reference number 17 as "The consumable unit or cartridge".  The examiner suggests the applicant to change the terminology of lines 1-2 to -- a consumable unit or cartridge -- and line 30 to -- The consumable unit --.
Page 7, lines12-13 describe, "an electronic control device 15".  However, other parts of the specification describe the reference number 15 as "electronic control device 15", "control device 15", and "control unit 15".  
Page 7, line 33, the examiner suggests the applicant to change "the liquid" to -- the liquid 50 --.
Page 8, line 19 describes, "an inlet 61", but line 22 describes, "the contact region 61".  The examiner suggests the applicant to use the same terminology for the reference number 61 consistently throughout the specification for clear understanding.
Page 10, line 14 describes, "a heating voltage source 71".  However, other parts of the specification describe the reference number 71 as "voltage source 71" (see Page 17, lines 29 and 31), "heating voltage source 71" (see Page 18, line 5), and "heating voltage 71" (see Page 18, lines 12 and 22).  
Page 10, line19, the examiner suggests the applicant to change "the liquid" to -- the liquid 50 --.
Page 11, lines 1-2, the examiner suggests the applicant to change "the temperature A" to -- the first temperature A --.
Page 11, line 16, the examiner suggests the applicant to change "the wick structure" to -- the wick structure 19 --.
Page 13, line 21, it seems that "the channel 50" should be -- the channel 51 --.
Page 13, line 27 describes, "two housing parts 58, 59", but Page 14, line 1 describes, "the com-like interlocking 58, 59".  The applicant should not use the same reference numbers "58, 59" used for "two housing parts" and should use different reference numbers for "the com-like interlocking" because "the com-like interlocking" is not the whole "two housing parts" and just some portions of "two housing parts".  
Page 14, line 11 describes, "at least one measuring electrode 55, 56", but line 13 describes, "contact 55" and "further contact 56".   
Page 16, line 18 describes, "a capacitive liquid sensor 65" and line 20 describes, "resistive temperature sensor 66".  However, line 22 describes, "electrodes 65" and line 33 describes, "The sensors 65, 66".  
Page 17, lines 4 and 20-21, it seems that "the capacitive and/or resistive sensor 65" should be -- the capacitive and/or resistive sensor 65/66 -- because Page 16, line 18 described, "a capacitive liquid sensor 65" and line 20 described, "resistive temperature sensor 66".  
Page 17, line 18, the examiner suggests the applicant to change "the evaporator 20" to -- the evaporator unit 20 --.  
Appropriate correction is required.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LIQUID STORE FOR AN INHALER HAVING AT LEAST ONE CHANNEL EXTENDING FROM AT ELAST ONE AIR INLET END TO AN OUTLET END.

Claim Objections
Claim 32 is objected to because of the following informalities:  
Claim 32, line 2, "a liquid store" should be -- the liquid store -- because claim 21, line 1 is already reciting "A liquid store".  
Claim 32, lines 3-4, the examiner suggests the applicant to change "an electrically operable heating element, the electrically operative heating element" to -- an electrically operable heating element, the electrically operative heating element -- because other claims 33-40 recite, "electrically operative heating element".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites a liquid store for an inhaler comprising an outlet end, at least one air inlet end, and at least one channel extending from the at least one air inlet end to the outlet end.  However, it is not clear how these three elements, outlet end, air inlet end, and channel, can exist without a solid outer structure since these three elements are simply open spaces, which cannot be formed without a solid structure.  

Allowable Subject Matter
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831